Matter of Isaiah T.F.-C. (Charisse F.--D'Juan C.) (2014 NY Slip Op 09130)





Matter of Isaiah T.F.-C. (Charisse F.--D'Juan C.)


2014 NY Slip Op 09130


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2013-09555
 (Docket No. N-1147-07)

[*1]In the Matter of Isaiah T. F.-C. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andCharisse F. (Anonymous), respondent; D'Juan C. (Anonymous), nonparty-appellant.


Zvi Ostrin, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Kathy Chang Park of counsel), for petitioner-respondent.
Steven C. Bernstein, Brooklyn, N.Y., attorney for the child (no brief filed).

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Edward W. Yuskevich, Ct. Atty. Ref.), dated September 3, 2013. The order, insofar as appealed from, after a permanency hearing, continued the permanency goal of placement of the subject child for adoption.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant's contention, the petitioner met its burden of establishing, by a preponderance of the evidence, that the continuation of the permanency goal of placement of the subject child for adoption was in the child's best interests (see Matter of Acension C.L. [Jesa J.], 96 AD3d 1059, 1060; Matter of Cristella B., 65 AD3d 1037, 1039). The Family Court's determination to continue the permanency goal of placement for adoption had a sound and substantial basis in the record (see Matter of Tsulyn A. [Deborah A.], 115 AD3d 948; Matter of Duane S., Jr. [Duane S.], 103 AD3d 645).
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court